Order of disposition of the Family Court, Bronx County (Nason, J.), entered August 12,1983, adjudicating appellant a juvenile delinquent and placing her with the Division for Youth, Title II, for 12 months, reversed, on the law and on the facts, and matter remanded for a new fact-finding hearing, without costs. 11 As the Corporation Counsel concedes, there is no evidence in this record that a “reasonable and substantial effort” was made to notify appellant’s parent of the fact-finding hearing (Family Ct Act, § 301.3, subd 1, par [a]; § 320.3). Therefore, the order of disposition must be reversed and a new fact-finding hearing must be held. (Matter of Myacutta A., 75 AD2d 774.) Concur — Murphy, P. J., Kupferman, Sandler, Ross and Silverman, JJ.